IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00226-CR

MARTIN K. EDWARDS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 52nd District Court
                             Coryell County, Texas
                            Trial Court No. 15-23103


                                     ORDER


      Martin K. Edwards was convicted of online solicitation of a minor. Denton B.

Lessman was appointed counsel for Edwards on appeal. We have now received a motion

to substitute counsel requesting this Court to substitute Christopher Goldsmith for

Denton Lessman as counsel for Edwards. We are not able to substitute counsel for

Edwards. See Enriquez v. State, 999 S.W.2d 906, 908 (Tex.App. – Waco 1999, order). The

trial court has the authority through the Code of Criminal Procedure to relieve Lessman
of his duties and appoint new counsel for Edwards’s appeal. Id. Any substitution of

counsel and the related costs to the county should be determined by the trial court that

appointed Lessman to Edwards’s criminal proceeding. Id.

       Accordingly, we deny the motion to substitute counsel. However, Christopher

Goldsmith has been added as additional counsel for Edwards in this appeal.

       On December 7, 2016, Denton B. Lessman filed a motion to withdraw along with

an Anders brief. We deny the motion to withdraw, without prejudice to the filing of a

motion to withdraw in the trial court by Denton Lessman.

       We abate this proceeding to the trial court for a determination of whether:

       1. Edwards will continue the appeal with appointed or retained counsel;

       2. In the event Goldsmith will proceed as retained counsel for Edwards, does

           Goldsmith intend to adopt the Anders brief filed by Lessman or file a motion in

           this Court to strike the Anders brief.

The trial court should conduct any necessary hearings within 30 days of the date of this

Order. The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order.



                                                        PER CURIAM




Edwards v. State                                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 14, 2016




Edwards v. State                           Page 3